—Judgment, Supreme Court, New York County (Harold Roth wax, J., at speedy trial motion; Ira Beal, J., at hearing, jury trial and sentence), rendered March 15, 1994, convicting defendant of criminal sale of controlled substance in the fifth degree (2 counts) and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent prison terms of 2 to 4 years, 2 to 4 years, and 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There" was ample evidence of the element of knowledge (see, People v Reisman, 29 NY2d 278, cert denied 405 US 1041).
Defendant’s suppression motion was properly denied. We see no reason to disturb the hearing court’s credibility determinations.
Defendant’s speedy trial motion was properly denied. We conclude that only 152 days were chargeable to the People. The existing record supports the motion court’s findings, except that we find that the period from June 2 to June 28, 1993 should have been charged to the People, and that the period from October 13 to November 10, 1993 should have been excluded. We specifically note that the entire period from March 8 to May 12, 1993 was excludable as a delay to allow defendant to testify before the Grand Jury (People v Jason, 158 AD2d 337, lv denied 76 NY2d 737), and that the parties’ submissions raised no factual dispute necessitating a hearing (see, People v Luperon, 85 NY2d 71, 78).
We have reviewed the defendant’s other arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Nardelli and Tom, JJ.